                 1                                                                      JS-6
                 2
                 3
                 4
                 5
                 6
                 7
                 8                                UNITED STATES DISTRICT COURT
                 9                              CENTRAL DISTRICT OF CALIFORNIA
             10                                           WESTERN DIVISION
             11
                MERCHANT USA                                              CASE No. 2:18−cv−07949 RGK (ASx)
             12 INTERNATIONAL, INC., and
             13
                MICHEL ESSAKHAR,                                          HONORABLE R. GARY KLAUSNER

             14                          Plaintiffs,
                                                                          PROPOSED ORDER RE JOINT
             15                                                           STIPULATION FOR DISMISSAL
                                 vs.                                      WITH PREJUDICE
             16
                STATE FARM GENERAL
             17 INSURANCE COMPANY and
                DOES 1 - 50, Inclusive,                                   Action Filed:      July 30, 2018
             18                                                           Discovery Cut-off: June 12, 2019
                           Defendants.                                    Trial Date:        September 17, 2019
             19
             20
             21                  The Court having considered the Parties’ Joint Stipulation For Dismissal With

             22 Prejudice, good cause appearing therefore, the entire action is dismissed with
             23 prejudice.
             24                  IT IS HEREBY ORDERED.

             25
             26        DATED: June 20, 2019

             27                                                      HONORABLE R. GARY KLAUSNER
                                                                     United States District Judge
             28
MUSICK, PEELER
& GARRETT LLP        1164921.1
                                                                      1
                                       PROPOSED ORDER RE JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                 1 Submitted by:
                 2 Steven J. Elie
                   David A. Tartaglio
                 3 MUSICK, PEELER & GARRETT LLP
                   One Wilshire Building
                 4 624 S. Grand Avenue, Suite 2000
                   Los Angeles, CA 90017
                 5
                   Attorneys for STATE FARM GENERAL INSURANCE COMPANY
                 6
                 7
                 8
                 9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
MUSICK, PEELER
& GARRETT LLP        1164921.1
                                                                2
                                 PROPOSED ORDER RE JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
